 Case 4:17-cv-04157-LLP Document 21 Filed 05/28/19 Page 1 of 1 PageID #: 51



                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    SOUTHERN DIVISION



                                             *


GREGORY A. WITTE,                            *        CIV 17-4157
                                             *


               Plaintiff,                    *
                                             «

        vs.                                  *        JUDGMENT OF DISMISSAL
                                             *


KEVIN BITKER TRUCKING,INC.; and              *
TRAVIS K. BITKER.                            *
                                             *

               Defendants.                   *
                                             *




        Based upon the Stipulation for Dismissal, Doc. 20, it is hereby,
        ORDERED, ADJUDGED AND DECREED that the Plaintiffs Complaint against
Defendants is dismissed on the merits, with prejudice, each party to bear his or its own costs and
fees.

        Dated this *'^day of May,2019.

                                             BY THE COURT:


                                                                (Pcu
                                                 awrence L. Piersol
ATTEST:                                      United States District Judge
MATTHEW W.THELEN,CLERK
